Citation Nr: 0011447
Decision Date: 02/22/00	Archive Date: 09/08/00

DOCKET NO. 93-13 784               DATE FEB 22, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUE

Entitlement to waiver of recovery of an overpayment of improved
death pension benefits.

REPRESENTATION 

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD 

R. A. Caffery, Counsel

INTRODUCTION

The veteran served on active duty from September 1945 to January
1947. He died in January 1967. The appellant has been recognized as
his surviving spouse.

This is an appeal from a December 1992 decision by the Department
of Veterans Affairs (Regional Office) Cleveland, Ohio, Committee on
Waivers and Compromises which denied entitlement to waiver of
recovery of an overpayment of improved death pension benefits. The
overpayment is in the amount of $14,552. The case was initially
before the Board of Veterans' Appeals (Board) in April 1995, when
it was remanded for further action. A supplemental statement of the
case was issued to the appellant in February 1996. The case is
again before the Board for further appellate consideration.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the appellant's appeal has been obtained by the regional office.

2. The appellant had been in receipt of improved death pension as
surviving spouse of the veteran for many years. As of 1986 her
award was based on no income from any source and no dependents as
reported by her.

3. In April 1992 the regional office determined that the appellant
had received wages from 1989 through 1991 which exceeded the
maximum limit for continued entitlement to pension benefits.

2 -

4. In August 1992 the regional office terminated the appellant's
award of improved death pension effective in February 1989 due to
excess income. This action resulted in the overpayment in question.

5. There was a significant degree of fault on the part of the
appellant in creation of the overpayment by denying employment and
failing to report her wages for 1989 and subsequent years to the
VA.

CONCLUSION OF LAW

Recovery of the overpayment of improved death pension benefits
would not be against the principle of equity and good conscience.
38 U.S.C.A. 5107, 5302 (West 1991); 38 C.F.R. 1.965 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the appellant had been in receipt of
improved death pension benefits as surviving spouse of the veteran
for many years. Her awards had been based on her reports that she
had no dependents and no income from any source.

In April 1992 the regional office received information from an
employer that the appellant had received gross wages of $14,900 or
more each year from 1989 to 1991. These wages exceeded the
statutory limit for continued entitlement to improved death pension
by a considerable amount. 38 C.F.R. 3.23.

In August 1992 the regional office terminated the appellant's award
of improved death pension effective in February 1989 due to excess
income. This action resulted in the overpayment in question.

3 -

The regional office has held that there was no fraud,
misrepresentation or bad faith on the part of the appellant in
creation of the overpayment. Although the Board questions that
determination, it is a finding which was favorable to the
appellant. Since it was a favorable determination, it has not been
appealed. Thus, it is not before the Board for review at this time.
Because of this favorable determination, her request for waiver of
recovery of the overpayment cannot be barred on the basis of any of
those factors. 38 U.S.C.A. 5302; 38 C.F.R. 1.965.

The regional office further held, however, that there had been
fault on the part of the appellant in creation of the overpayment
by failing to report her wages to the regional office. It was held
that recovery of the indebtedness would not be against the
principle of equity and good conscience. Accordingly, the
appellant's request for waiver of recovery of the overpayment was
denied.

In determining whether recovery of an indebtedness from a claimant
would be against equity and good conscience, the facts and
circumstances in the particular case must be weighed carefully.
Different factors will enter into such decision, such as the
relative fault of the debtor, weighing such fault against any fault
on the Government's part, whether there was any unjust enrichment,
whether there would be undue financial hardship resulting from
recovery of the overpayment, whether recovery of the overpayment
would defeat the purpose of benefits otherwise authorized, and
whether the debtor relinquished a valuable right or changed
position by reason of having relied upon the erroneous benefit. 38
U.S.C.A. 5302; 38 C.F.R. 1.965.

In this case, the appellant had been informed that the rate of her
pension was based in part upon the amount of her other income, and
she had been asked to immediately report any change in income to
the VA. Although the appellant was working on a full time basis and
receiving wages in 1989 and subsequent years, she

- 4 -

denied any employment and did not report the receipt of the wages
to the regional office. In fact, on eligibility verification
reports dated in July 1989, July 1990, and July 1991, the appellant
entered zeros in those blocks pertaining to any wages received or
anticipated. The appellant has not given any reason for her
submitting incorrect information on the financial reports
pertaining to the receipt of wages. The appellant had been in
receipt of death pension benefits for many years, and the record
indicates that she was familiar with the income reporting
requirements for receipt of such benefits. Accordingly, the Board
believes that there was a considerable degree of fault on the part
of the appellant in creation of the overpayment by providing
incorrect information to the regional office regarding whether she
had been employed or in receipt of wages for 1989 and later years.
The record does not indicate that there was any fault on the part
of the regional office in creation of the overpayment.

The record discloses that on a financial status report dated in
November 1992 the appellant indicated that her income consisted of
net monthly wages of $788.12. She listed monthly expenses of
$783.76, leaving a balance of only $4.36 per month. The primary
significant asset reported by the appellant was a 1992 automobile
valued at $9,500. However, the appellant's monthly expenses
included $425 payments on installment debts. In this regard, the
appellant is expected to afford the indebtedness owed the
Government the same consideration as her other debts. The purpose
of improved death pension is to provide an income supplement to
surviving spouses of veterans with very limited financial resources
and, in view of the appellant's reported financial situation, she
does not fall into that category. While she has claimed she had
several dependents living with her, past records show that her last
dependent reached age 18 in 1985 and she denied any dependents on
the eligibility verifications she submitted in 1989-1991.
Furthermore, recovery of the overpayment in this case would not
defeat the purpose for which the benefits were intended. There is
no indication that the appellant relinquished a valuable right or
changed her position by reason of having relied upon the erroneous
benefit.

- 5 -

Upon complete and thorough review of the record, the Board can only
conclude that recovery of the overpayment of improved death pension
would not be against the principle of equity and good conscience.
38 U.S.C.A. 5302; 38 C.F.R. 1.965. Accordingly, it follows that
favorable action in connection with her claim for waiver of
recovery of the overpayment in question is not warranted.

ORDER

Entitlement to waiver of recovery of an overpayment of improved
death pension benefits is not established. The appeal is denied.

ROBERT D. PHILIPP 
Member, Board of Veterans' Appeals



